Title: From Thomas Jefferson to Madame de Tessé, 30 January 1803
From: Jefferson, Thomas
To: Tessé, Adrienne Catherine de Noailles, Comtesse de


          
            Dear Madam
            Washington Jan. 30. 1803.
          
          Mr. Short delivered me your favor of the 1st. Praireal an. 10. and gave me the welcome news of your good health. it has recalled to my mind recollections very dear to it. for the friendship with which you honoured me in Paris was among the circumstances which most contributed to my happiness there. when I left you at the close of 1790. I thought your situation in it’s best possible state. at the end of 1791. I saw it was pressed, and in the course of 1792. that all was desperate. in the gloomy years which then followed my anxieties attended my friends personally, and particularly yourself of whom I could seldom hear. after such a shipwreck it is fortunate indeed that you can resume the interest you take in planting trees: and I shall be very happy in contributing to aliment it. to this however my present situation is not favorable, partly from my constant occupations, but more from my geographical position. not a single person in this quarter has attended to botanical subjects beyond the ordinary produce of the kitchen garden: nor are there, scarcely ever, any means of conveyance from hence to France. I have therefore selected from the catalogue you put into mr Short’s hands those articles only which the forests of this neighborhood, or it’s few gardens can furnish. these are
          Liriodendron tulipifera.
          Juglans nigra.
          Juniperus Virginiana.
          des glands de plusieurs especes.
          Laurus Sassafras.
          Magnolia glauca.
          Magnolia tripetala (Umbrella)
          Cornus florida.
          fraxinus alba. doubtful if here.
          Catalpa.
          these are in my power. by undertaking more, I might have prevented mr Short’s engaging for them a more certain agent. it was late in September when I recieved the catalogue. I was then at Monticello. the Sassafras had already lost it’s seeds, and those of the others were still in a milky unripe state. on my return here I engaged an old Scotch gardener  of the neighborhood, who had formerly lived some years in my family, to undertake this collection. he called on me a few days ago, and informed me that the season for collecting some of the articles had escaped him, but that he had collected a part, & would bring them in a few days. my difficulty will then be to find a conveyance; but no exertions will be spared to overcome this so that they may reach you in March. they will probably be addressed to mr La Motte, Vice consul of the US. in Havre. I will continue to lay my shoulder to these articles annually till you are fully supplied with them.
          I own, my dear Madam, that I cannot but admire your courage in undertaking now to plant trees. it has always been my passion; insomuch that I scarcely ever planted a flower in my life. but when I return to live at Monticello, which may be in 1805. but will be in 1809. at the latest (because then, at any rate, I am determined to draw the curtain between the political world and myself,) I believe I shall become a florist. the labours of the year, in that line, are repaid within the year, and death, which will be at my door, shall find me unembarrassed in long-lived undertakings. but I acknolege there is more of the disinterested & magnanimous in your purpose.
          This goes by mr Monroe, my eleve, my best friend, & the honestest man on earth, lately governor of Virginia, and now charged with a special mission to the governments of France & Spain. he will be the safest channel through which you can convey me any further orders. be so good as to present my respectful attachment to M. de Tessé, and accept yourself assurances of my constant & affectionate friendship & high consideration.
          
            Th: Jefferson
          
        